NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                       2008-3301

                                  MARLON W. WEBB,

                                                           Petitioner,

                                           v.

                         UNITED STATES POSTAL SERVICE,

                                                           Respondent.


        Morris E. Fischer, Law Office of Morris E. Fischer, of Bethesda, Maryland, argued
for petitioner.

       Michelle A. Windmueller, Attorney, Law Department, Office of the General Counsel,
United States Postal Service, of Washington, DC, argued for respondent. With her on the
brief were Lori J. Dym, Chief Counsel, and Teresa A. Gonsalves, Attorney. Of counsel
was Armando Rodrigues-Feo, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2008-3301



                               MARLON W. WEBB,

                                                          Petitioner,

                                         v.

                       UNITED STATES POSTAL SERVICE,


                                                          Respondent.




                                  Judgment

ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DA-0752-08-0043-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, GAJARSA, and DYK, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED June 4, 2009                        /s/ Jan Horbaly
                                         Jan Horbaly, Clerk